EXHIBIT For further information contact: John W. Bordelon,President and CEO (337) 237-1960 Release Date:May 12, 2009 For Immediate Release HOME BANCORP ANNOUNCES RESULTS OF ANNUAL MEETING OF SHAREHOLDERS AND STOCK PURCHASES TO FUND PLAN Lafayette, Louisiana – Home Bancorp, Inc. (Nasdaq:“HBCP”) (the “Company”), the parent company for Home Bank (www.home24bank.com), a Federally chartered savings bank headquartered in Lafayette, Louisiana (the “Bank”), announced that shareholders re-elected the Board’s nominees, Henry W.
